          Case 2:20-mj-05450-DUTY
                 Case 2:19-cr-00259-JCC
                                     Document
                                         Document
                                              10 Filed
                                                  33-411/09/20
                                                       Filed 11/13/20
                                                                Page 1 Page
                                                                       of 1 1
                                                                            Page
                                                                              of 1 ID #:22

                                         UNITED STATES DLSTRICT COURT                                                         _,.j

                                        CENTRAL DISTRICT OF CALIFORNIA
      UNITED STATES OF AMERICA,                                       CASE NUMBER:
                                                                                                        ~~r~~~~   __          e
                                                      PLAINTIFF
                                 ~.                                                          MJ Zas~~        ~,-Tr.    _..
   Ryan Hernandez

                                                                                          WAIVER OF RIGHTS
                                                                                       (OUT OF DISTRICT CASES)
                                                   DEFENDANT.


         I understand that chazges are pending in the                     Western District of           Washington
  alleging violation of ~ g USC 314$/Supervised Pretrial Release and that I have
                                                                                             been arrested in this district and
                          (Title and Sectimt /P~olxction /Snprurvised Release)
  taken before a United States Magistrate Judge, who has informed me of the
                                                                                           charges)and my rights to:
        (1)      have an identity hearing to determine whether I am the person named in the charges
                                                                                                                   ;
        (2)      arrival ofprocess;

 -Cl:eek one only-

  ❑       EXCLUDING PROBATION OR SUPERVISED RELEASE CASES:
         (3)  have a preliminary hearing (unless an indichnent has been returned or an information
                                                                                                     filed)to
              determine whether there is probable cause to believe an offense has been committed
                                                                                                    by me, the
              hearing to be held in this district or the district of prosecution; and
         (4)  request transfer of the proceedings to this district under Rule 20,Fed.R.Crim.P., in order
                                                                                                         to plead
              guilty.

 ~        PROBATION OR SUPERVISED RELEASE CASES:
         (3)  have a preliminary hearing (if the violation charged allegedly occurred in this district, and I
                                                                                                              am
               held in custody solely on that charge)ander Rule 32.1(b), Fed.R.Crim.P., to determine whether
              there is probable cause to believe I have violated the terms of my probation/supervised
                                                                                                         release.
          I HEREBY WAIVE(GIVE UP)MY RIGHTS) TO:

          'L~    have an identity hearing
           I~    arrival ofprocess
           ❑     have a preliminary hearing
          ❑      have an identity hearing, and I have been informed that i have no right to a preliminary hearing
          ❑      have an identity hearing, but I request that a preliminary hearing be held in the prosecutin
                 district.
                                                       ~~//~► ,_ Y~~/1~~~~ h i~ ,,,. _ _ ~,~.~ 1 /~.~Y_) fir---~


                                                              .~ ~.-                   ~.
                                                           ner~ c
Date: 11/9/2020
                                                           United              isda     ud

Ihave translated this Waiver to the defendant in the
                                                                                                                  language.
Date:
                                                           interpreter(i f required)


M-14 (09/09)                          WAIVER OF RIGHTS (OUT OF DISTRICT CASES)
